Name: Commission Regulation (EEC) No 541/81 of 27 February 1981 fixing the definitive amount of the production levy on isoglucose for the period 1 July 1979 to 30 June 1980
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 54/70 Official Journal of the European Communities 28 . 2 . 81 COMMISSION REGULATION (EEC) No 541/81 of 27 February 1981 fixing the definitive amount of the production levy on isoglucose for the period 1 July 1979 to 30 June 1980 (EEC) No 3103/80 (6) at 12 03 ECU per 100 kilo ­ grams ; whereas the resultant burden on beet growers is 71 7 ECU per 100 kilograms of white sugar taking account of the amount referred to in Article 2 of Regu ­ lation (EEC) No 3103/80 ; whereas, therefore, since the part payable by the sugar manufacturer is reduced from 4-99 ECU per 100 kilograms to 4-86 ECU per 100 kilograms of white sugar, the latter amount should be fixed, pursuant to Article 9 (8) of Regulation (EEC) No 1 } 1 1 /77, as the definitive production levy on isoglucose produced during the period 1 July 1979 to 30 June 1980 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Isoglucose, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1111 /77 of 17 May 1977 laying down common provi ­ sions for isoglucose ( ! ), as last amended by Regulation (EEC) No 387/81 (2), and in particular Article 9 ( 10) thereof, Whereas Commission Regulation (EEC) No 1630/79 of 27 July 1979 laying down detailed rules for the application of quotas for the production of isoglucose during the period 1 July 1979 to 30 June 1980, and amending Regulation (EEC) No 1470/77 (3), provides that the definitive amount of the production levy shall be fixed at the same time as the amount of the produc ­ tion levy, referred to in Article 27 of Regulation (EEC) No 3330/74 (4), applicable for the 1979/80 sugar year ; whereas this fixation for isoglucose has not been possible up to now because of the delay necessarily involved in re-establishing the regulations concerned following the judgments of the Court of Justice of the European Communities dated 29 October 1980 in Cases No 138 and No 139/79 ; Whereas, for the period in question , the provisional amount of the production levy on isoglucose was fixed by Regulation (EEC) No 1338/79 (5) at 4-99 ECU per 100 kilograms of dry matter, taking account in parti ­ cular of an estimated production levy on sugar of 12-33 ECU per 100 kilograms and of a burden on beet growers of 7-34 ECU per 100 kilograms of white sugar ; whereas the definitive amount of this levy for the 1979/80 sugar year has been fixed by Regulation HAS ADOPTED THIS REGULATION : Article 1 1 . The definitive amount of the production levy on isoglucose, produced during the period 1 July 1979 to 30 June 1980, shall be 4-86 ECU per 100 kilograms of dry matter. 2. By way of derogation from Article 4 (2) of Regu ­ lation (EEC) No 1630/79, the balance owing by the Member State shall be paid not later than 15 March 1981 . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 February 1981 . For the Commission ' Poul DALSAGER Member of the Commission (') OJ No L 134, 28 . 5 . 1977, p . 4 . (2) OJ No L 44, 17. 2 . 1981 , p . 1 . Q) OJ No L 190, 28 . 7. 1979, p . 38 . ( «) OJ No L 359 , 31 . 12 . 1974, p . 1 . (s OJ No L 162, 30. 6 . 1979, p. 106 . (&lt;  ) OJ No L 324, 24 . 11 . 1 980 , p . 62 .